DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 11/3/2021, wherein claims 15-28 are pending and ready for examination.

Priority
Application 15/754,352 is filed on 1/16/2018 and is a 371 of PCT/JP2015/070517 filed on 7/17/2015. No foreign priority has been claimed.

Claim Objections
Claim 27 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 28. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 21-23 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0076225 A1, Smith et al, hereinafter referenced as Smith225, in view of US 2014/0081504 A1, Smith et al, hereinafter referenced as Smith504.

As to independent claim 15, Smith225 teaches “An apparatus, comprising: a parameter acquisition unit for acquiring continuously during a voyage of a vessel, a parameters relating to an environment in which the vessel is placed;” ([abstract], [0034] and fig 11, wherein the hull inspection robot reads on “parameter acquiring unit”, and wherein “detecting a state of or near a portion of the hull” reads on “parameter relating to an environment in which the vessel is placed”. Moreover, [0037] “continuously while the vessel is in operation” i.e. the cleaning which is one of the step applied within the process that includes fouling determination and other related characteristics of the robot, hull, and surrounding environment/water, also see [0078] “operable to inspect the hull of a vessel in a continuous fashion while the vessel is underway”.)

Simith504 which is by the same inventor and same assignee concerning the same robot wherein the “near portion of the hull” has been explained in more details, the environment surrounding the hull, i.e. the water as in [0035-0038], “operable to detect a characteristic of the environment surrounding the hull robot, or in which the hull robot is operating”. See [0009] “can include sensing an environmental characteristic near the hull robot using a sensor subsystem onboard the robot.”)
Thus, it would have been obvious to one of ordinary skill in the art to acknowledge that the detection of the portion near the hull reads on the parameters of environment surrounding the hull, as it is practically applied in Smith504 [0035-0038]. Thus one of ordinary skill in the art would appreciate such implementation, assuming that such implementation has not been applied in the first place (i.e. if and only if being challenged by the applicant) see Smith504 [0061] “the couplant is preferably water, due to the likely immersion of the robot under water on the vessel in motion.”
Smith225 is silent in regards to the plurality of parameters including at least one of a speed of the vessel and one of characteristics of a body of water in which the vessel is placed and a position of the vessel;
Smith504 teaches “the plurality of parameters including at least one of a speed of the vessel and one of characteristics of a body of water in which the vessel is placed and a position of the vessel;” ([0047] “speed or direction of the fluid flow” reads on “speed of the vessel”, also see [0057] “vessel speed can be determined”. See [0061] “the couplant is preferably water, due to the likely immersion of the robot under water on the vessel in motion.” Moreover, [0067] the water flow is measured. The claim language states at least on of, i.e. one parameter suffices.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the parameters of Smith504 to the parameters of Smith 225, if it have not already being applied, in order to accurately determine the characteristics of the hull and its associated parameters related to the environment that surround it/ water (Smith [0088], [0008] and [0037].)
Smith225 as modified teaches “an index value acquisition unit for acquiring a first index value indicating a likelihood of occurrence of fouling of a water contacting surface of the vessel per a unit time in the body of water in which the vessel is placed based on the plurality of parameters acquired by the parameter acquisition unit;” ([0032-0034] and [0039] the inspection is to determine a various experienced effects including water fouling/ presence or absence of biolayer, and wherein based on the determined change (comparison with previous measurement) the likelihood/ state of the effects including fouling to be determined, the “state” reads on index value. Moreover, [0004-0005], and [0033] the inspection is to be applied within a defined time period “predetermined rate”, “scheduled periodically” and wherein the change to be determined based on the collected data in the previous period and the current period, i.e. the measurement is taken per unit time)
Smith225 as modified teaches “and an index value specification unit for specifying a second index value indicating the likelihood of the occurrence of fouling of the water contacting surface of the vessel in a first period of time in the body of water, based on the first index value.” ([0032-0034] as the first measured state at the first 

As to independent claim 27, Smith225 teaches “A program permanently storing a program for causing a computer to execute: processing for acquiring continuously during a voyage of a vessel, a plurality of parameters relating to an environment in which a vessel is placed([abstract], [0034] and fig 11, wherein the hull inspection robot reads on “parameter acquiring unit”, and wherein “detecting a state of or near a portion of the hull” reads on “parameter relating to an environment in which the vessel is placed”. Moreover, [0037] “continuously while the vessel is in operation” i.e. the cleaning which is one of the step applied within the process that includes fouling determination and other related characteristics of the robot, hull, and surrounding environment/water, also see [0078] “operable to inspect the hull of a vessel in a continuous fashion while the vessel is underway”. Moreover, [0050] “a processor, memory, and computer readable instructions for processing the received signal” reads on “program for causing the computer to execute”, also see [0081] and [0060].)
However, if the near portion interpretation to be challenged then the following rejection is applied.
Simith504 which is by the same inventor and same assignee concerning the same robot wherein the “near portion of the hull” has been explained in more details, the environment surrounding the hull, i.e. the water as in [0035-0038], “operable to detect a characteristic of the environment surrounding the hull robot, or in which the hull robot is operating”. See [0009] “can include sensing an environmental characteristic near the hull robot using a sensor subsystem onboard the robot.”)
Thus, it would have been obvious to one of ordinary skill in the art to acknowledge that the detection of the portion near the hull reads on the parameters of environment surrounding the hull, as it is practically applied in Smith504 [0035-0038]. Thus one of ordinary skill in the art would appreciate such implementation, assuming that such implementation has not been applied in the first place (i.e. if and only if being challenged by the applicant) see Smith504 [0061] “the couplant is preferably water, due to the likely immersion of the robot under water on the vessel in motion.”
Smith225 is silent in regards to the plurality of parameters including at least one of a speed of the vessel and one of characteristics of a body of water in which the vessel is placed and a position of the vessel;
Smith504 teaches “the plurality of parameters including at least one of a speed of the vessel and one of characteristics of a body of water in which the vessel is placed and a position of the vessel;” ([0047] “speed or direction of the fluid flow” reads on “speed of the vessel”, also see [0057] “vessel speed can be determined”. See [0061] “the couplant is preferably water, due to the likely immersion of the robot under water on the vessel in motion.” Moreover, [0067] the water flow is measured. The claim language states at least on of, i.e. one parameter suffices.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the parameters of Smith504 to the parameters of Smith 225, if it have not already being applied, in order to accurately 
Smith225 as modified teaches “processing for acquiring a first index value indicating a likelihood of occurrence of fouling of a water contacting surface of the vessel per a unit of time in the body of water in which the vessel is placed based on the plurality of parameters acquired;” ([0032-0034] and [0039] the inspection is to determine a various experienced effects including water fouling/ presence or absence of biolayer, and wherein based on the determined change (comparison with previous measurement) the likelihood/ state of the effects including fouling to be determined, the “state” reads on index value. Moreover, [0004-0005], and [0033] the inspection is to be applied within a defined time period “predetermined rate”, “scheduled periodically” and wherein the change to be determined based on the collected data in the previous period and the current period, i.e. the measurement is taken per unit time)
Smith225 as modified teaches “and processing for specifying a second index value indicating a likelihood of occurrence of fouling of the water contacting surface of the vessel in a first period of time in the body of water, based on the first index value.” ([0032-0034] as the first measured state at the first inspection round reads on the first index, wherein the second measured state of the second inspection round (periodically scheduled) reads on “the second index value” which is compared with the first state/ index value, in order to determine the status of the hull and its surrounding environment including water [0035-0037].)

As to independent claim 28, see the rejection of claim 27 above.

As to claim 21, Smith225 as modified teaches “wherein the parameter acquisition unit acquires the speed of the vessel and a position of the vessel in the body of water the parameters, and the first index value and the second index value indicate degrees of influence that attached matter on the water contacting surface of the vessel has on an increase in resistance that occurs during a voyage of the vessel based on the position of the vessel in the body of water and the speed of the vessel as the parameters acquired by the parameter acquisition unit.” ([0072] “a velocity much slower than the speed of the vessel.” reads on “vessel speed”; “water flow direction” reads on the “vessel position” wherein, the buildup and fouling impact the vessel due to fractional resistance as in [0004]. Moreover, the vessel speed is disclosed in Smith504 [0047] and [0057] as explained above in the rejection of claim 15.)

As to claim 22, Smith225 as modified teaches “wherein the parameter acquisition unit acquires a reduction amount of the anti-fouling paint on the water contacting surface of the vessel or the anti-fouling component contained in the anti-fouling paint, as the parameter.” ([0032] “loss of paint” and “presence or absence of paint” reads on “decrease amount”, also see [0063] “if the paint is missing”.)

As to claims 23 and 26, Smith225 as modified teaches “wherein the parameter acquisition unit acquires the speed of the vessel or a physical amount correlated with the vessel speed of the vessel, and the fuel consumption of the vessel or a physical amount correlated with the fuel consumption of the vessel, as the parameters, and the 

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith225 as modified as applied to claim 15 above, and further in view of US 2005/0118134 A1, Waldron et al, hereinafter referenced as Waldron.

As to claim 16, Smith225 as modified teaches “wherein the parameter acquisition unit acquires water temperature of the body of the water in which the vessel is placed and speed of the vessel as the parameters, and the first index value and the second index value indicate a reduction of an anti- fouling paint on the water contacting surface of the vessel or an anti-fouling component contained in the anti-fouling paint based on water temperature of the body of water in which the vessel is placed in and the speed of the vessel as the parameters acquired by the parameter acquisition unit.” ([0072] “a velocity much slower than the speed of the vessel”, i.e. the speed of the vessel is implicitly measured/ determined. Also see Smith504 [0047] and [0057] “speed” and see the rejection of claims 15 and 23 above. Moreover, [0063-0065] “determine the integrity of the paint”, “presence or absence of the paint”. Moreover, [0005] “anti-fouling paint”. The temperature parameter could be included in the characteristics of the surrounding 
However there is no express mention to acquiring temperature parameter.
Waldron teaches acquiring temperature parameter ([0054] and [0066-68])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to including the temperature determination of the marine surrounding/ water of Waldron to be part of the determination of the portion near the hull of Smith225 wherein the temperature has a significant effect on the boi-layer/ fouling growth and its determinations ([0054] and [0066-0068] Waldron). One of ordinary skill in the art would contemplate, appreciate and expect to include all fouling affecting parameters to be part of the acquired and considered data in order to provide complete and effective analysis.

As to claim 20, Smith225 as modified teaches “a reduction acquisition unit for acquiring a measurement value of the reduction of the anti-fouling paint on the water contacting surface of the vessel or the anti-fouling component contained in the anti-fouling paint in the first period; and an index value correction unit for, for each of a plurality of the first periods, correcting the first index value based on the parameters acquired by the parameter acquisition unit and the measurement value acquired by the reduction acquisition unit.” ([0032] “loss of paint” and “presence or absence of paint” reads on “decrease amount”, also see [0063] “if the paint is missing”. Moreover, [0032-0034] and [0056] wherein based on the comparison, a defined/ corrected value to be determined.)

Claim Objections
Claims 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 18-19 have been objected as well as they depend from claim 17.

Claims 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 25 has been objected as well as it depends from claim 24.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claims 17 and similarly claim 24, each contains the limitations “wherein the parameter acquisition unit acquires the parameters for each of a plurality of periods constituting the first period, the index value acquisition unit acquires the first index value for each of the plurality of periods, and for each of the plurality of periods, based on the first index value acquired by the index value acquisition unit for the period, the index value specification unit specifies a third index value indicating the likelihood of the occurrence of fouling of the water contacting surface of the vessel in an environment indicated by the parameters acquired by the parameter acquisition unit for the period, and specifies the second index value based on a plurality of the third index values that were specified.” The underlined limitations have not been found within the conducted search. 
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection necessitated by the amendements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7,686,936 B1, Staerzl is directed to method of inhibiting of fouling of a submerged surface.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAN A ALKAFAWI whose telephone number is (571)272-4448. The examiner can normally be reached Monday-Friday 8:00 Am- 5:00 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 5712722619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

EMAN A. ALKAFAWI
Primary Examiner
Art Unit 2865



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        12/13/2021